Order entered February 20, 2014




                                            In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                     No. 05-13-00592-CR

                           JESUS GUTIERREZ ELIASAR, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the Criminal District Court No. 7
                                    Dallas County, Texas
                            Trial Court Cause No. F13-00153-Y

                                           ORDER
        The Court REINSTATES the appeal.
        On January 21, 2014, we ordered the trial court to make findings regarding why
appellant’s brief has not been filed. We ADOPT the findings that: (1) appellant desires to
pursue the appeal; (2) appellant is indigent and represented by court-appointed counsel Nanette
Hendrickson; (3) Ms. Hendrickson’s explanation for the delay in filing the brief is her workload;
and (4) Ms. Hendrickson requested thirty days from the February 12, 2014 hearing to file
appellant’s brief.
        We ORDER appellant to file his brief by MARCH 14, 2014.
        We DIRECT the Clerk to send copies of this order, by electronic transmission, to
counsel for all parties.

                                                     /s/   LANA MYERS
                                                           JUSTICE